DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2018/038361, filed on 10/15/2018, which is entitled to and claims the benefit of priority of JP Patent App. No. 2017-214735, filed 11/07/2017. The preliminary amendment filed on 05/06/2020 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group II, claims 4-9 in the reply filed on 11/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
4.	Claims 1-9 are pending. Claims 4-9 are under examination on the merits. Claims 1-3 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statements submitted on 05/06/2020, and 07/20/2021 are in   compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Drawings
6.	The drawings are received on 05/06/2020. These drawings are acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 05/06/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 recites “a normalized transmittance spectrum has a first wavelength band in which a spectral transmittance is 70% or more in a wavelength range from 300 nm to 700 nm and a difference between a maximum value and a minimum value among wavelengths in the first wavelength band is 100 nm or more”, wherein applicant fails to articulate by sufficiently distinct functional language, the optical filter thickness that the a normalized transmittance spectrum is measured, thus claim 4 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 5-9 being depended on claim 4 are rejected as well. 



Claim Rejections - 35 USC § 102/103
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4-9 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ueda et al. (JP 2009-242650, machine translation, hereinafter “’650”).

Regarding claim 4: ‘650 discloses an optical filter (Page 7/41, [0002]) comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group (Page27/41, [0102], Example 1). ‘650 is silent with regard to a normalized transmittance spectrum has a first wavelength band in which a spectral transmittance is 70% or more in a wavelength range from 300 nm to 700 nm and a difference between a maximum value and a minimum value among wavelengths in the first wavelength band is 100 nm or more, and the normalized transmittance spectrum is obtained by normalizing a transmittance spectrum such that the spectral transmittance at a wavelength of 700 nm is 20%, the transmittance spectrum being obtained when light having a wavelength from 300 nm to 1200 nm is perpendicularly incident on the optical filter:
However, since ‘650 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would inherently/implicitly be achieved by ‘650 (i.e., a normalized transmittance spectrum has a first wavelength band in which a spectral transmittance is 70% or more in a wavelength range from 300 nm to 700 nm and a difference between a maximum value and a minimum value among wavelengths in the first wavelength band is 100 nm or more). If there is any difference between the product of ‘650 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	Where applicant claims a composition in terms of a function, property or characteristic
and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 

Regarding claim 5: The disclosure of ‘650 s adequately set forth in paragraph above and is incorporated herein by reference. ‘650 is silent with regard to the normalized transmittance spectrum has a second wavelength band in which the spectral transmittance is 80% or more in the wavelength range from 300 nm to 700 nm and a difference between a maximum value and a minimum value among wavelengths in the second wavelength band is 40 nm or more.
However, since ‘650 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would inherently/implicitly be achieved by ‘650 (i.e., the normalized transmittance spectrum has a second wavelength band in which the spectral transmittance is 80% or more in the wavelength range from 300 nm to 700 nm and a difference between a maximum value and a minimum value among wavelengths in the second wavelength band is 40 nm or more). If there is any difference between the product of ‘650 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 6: The disclosure of ‘650 s adequately set forth in paragraph above and is incorporated herein by reference. ‘650 is silent with regard to the normalized transmittance spectrum has a third wavelength band in which the spectral transmittance is 20% or less in a wavelength range from 700 nm to 1200 nm and a difference between a maximum value and a minimum value among wavelengths in the third wavelength band is 120 nm or more.
However, since ‘650 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would inherently/implicitly be achieved by ‘650 (i.e., the normalized transmittance spectrum has a third wavelength band in which the spectral transmittance is 20% or less in a wavelength range from 700 nm to 1200 nm and a difference between a maximum value and a minimum value among wavelengths in the third wavelength band is 120 nm or more). If there is any difference between the product of ‘650 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 7: The disclosure of ‘650 s adequately set forth in paragraph above and is incorporated herein by reference. ‘650 is silent with regard to the normalized transmission spectrum has a fourth wavelength band in which the spectral transmittance decreases with an increase in wavelength and a fifth wavelength band that includes a wavelength shorter than a minimum wavelength in the fourth wavelength band and in which the spectral transmittance increases with an increase in wavelength, a first cut-off wavelength at which the spectral transmittance is 50% in the fourth wavelength band is present in a wavelength range from 600 nm to 650 nm, a second cut-off wavelength at which the spectral transmittance is 50% in the fifth wavelength band is present in a wavelength range from 350 nm to 420 nm, and a difference obtained by subtracting the second cut-off wavelength from the first cut-off  wavelength is 200 nm to 290 nm.
However, since ‘650 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would inherently/implicitly be achieved by ‘650 (i.e., the normalized transmission spectrum has a fourth wavelength band in which the spectral transmittance decreases with an increase in wavelength and a fifth wavelength band that includes a wavelength shorter than a minimum wavelength in the fourth wavelength band and in which the spectral transmittance increases with an increase in wavelength, a first cut-off wavelength at which the spectral transmittance is 50% in the fourth wavelength band is present in a wavelength range from 600 nm to 650 nm, a second cut-off wavelength at which the spectral transmittance is 50% in the fifth wavelength band is present in a wavelength range from 350 nm to 420 nm, and a difference obtained by subtracting the second cut-off wavelength from the first cut-off  wavelength is 200 nm to 290 nm). If there is any difference between the product of ‘650 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 8: The disclosure of ‘650 s adequately set forth in paragraph above and is incorporated herein by reference. ‘650 is silent with regard to in the normalized transmittance spectrum, a maximum wavelength at which a maximum spectral transmittance is found is present in a wavelength range from 500 nm to 550 nm and a minimum wavelength at which a minimum spectral transmittance in a wavelength range from 700 nm to 1200 nm is found is present in a wavelength range from 750 nm to 900 nm, and a difference obtained by subtracting the maximum wavelength from the minimum wavelength is from 240 nm to 360 nm.
However, since ‘650 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would inherently/implicitly be achieved by ‘650 (i.e., in the normalized transmittance spectrum, a maximum wavelength at which a maximum spectral transmittance is found is present in a wavelength range from 500 nm to 550 nm and a minimum wavelength at which a minimum spectral transmittance in a wavelength range from 700 nm to 1200 nm is found is present in a wavelength range from 750 nm to 900 nm, and a difference obtained by subtracting the maximum wavelength from the minimum wavelength is from 240 nm to 360 nm). If there is any difference between the product of ‘650 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 9: The disclosure of ‘650 s adequately set forth in paragraph above and is incorporated herein by reference. ‘650 is silent with regard to in the normalized transmittance spectrum, a difference obtained by subtracting a minimum spectral transmittance in a wavelength range from 700 nm to 1200 nm from a maximum spectral transmittance in the normalized transmittance spectrum is 68% or more.
However, since ‘650 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would inherently/implicitly be achieved by ‘650 (i.e., in the normalized transmittance spectrum, a difference obtained by subtracting a minimum spectral transmittance in a wavelength range from 700 nm to 1200 nm from a maximum spectral transmittance in the normalized transmittance spectrum is 68% or more). If there is any difference between the product of ‘650 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 



Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US Pub. No. 2020/0386928 A1, hereinafter “’928”). 

Regarding claim 4: ‘928 discloses an optical filter (Page 1, [0009]; Page 21, Claim 1) comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group (Page 22, Claims 4-6). ‘928 is silent with regard to a normalized transmittance spectrum has a first wavelength band in which a spectral transmittance is 70% or more in a wavelength range from 300 nm to 700 nm and a difference between a maximum value and a minimum value among wavelengths in the first wavelength band is 100 nm or more, and the normalized transmittance spectrum is obtained by normalizing a transmittance spectrum such that the spectral transmittance at a wavelength of 700 nm is 20%, the transmittance spectrum being obtained when light having a wavelength from 300 nm to 1200 nm is perpendicularly incident on the optical filter:
However, since ‘928 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum would be expected to be the same as claimed (i.e., a normalized transmittance spectrum has a first wavelength band in which a spectral transmittance is 70% or more in a wavelength range from 300 nm to 700 nm and a difference between a maximum value and a minimum value among wavelengths in the first wavelength band is 100 nm or more). If there is any difference between the product of ‘928 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	
	Regarding claim 5: The disclosure of ‘928 s adequately set forth in paragraph above and is incorporated herein by reference. ‘928 is silent with regard to the normalized transmittance spectrum has a second wavelength band in which the spectral transmittance is 80% or more in the wavelength range from 300 nm to 700 nm and a difference between a maximum value and a minimum value among wavelengths in the second wavelength band is 40 nm or more.
However, since ‘928 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would be expected to be the same as claimed (i.e., the normalized transmittance spectrum has a second wavelength band in which the spectral transmittance is 80% or more in the wavelength range from 300 nm to 700 nm and a difference between a maximum value and a minimum value among wavelengths in the second wavelength band is 40 nm or more). If there is any difference between the product of ‘928 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 6: The disclosure of ‘928 s adequately set forth in paragraph above and is incorporated herein by reference. ‘928 is silent with regard to the normalized transmittance spectrum has a third wavelength band in which the spectral transmittance is 20% or less in a wavelength range from 700 nm to 1200 nm and a difference between a maximum value and a minimum value among wavelengths in the third wavelength band is 120 nm or more.
However, since ‘928 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would be expected to be the same as claimed (i.e., the normalized transmittance spectrum has a third wavelength band in which the spectral transmittance is 20% or less in a wavelength range from 700 nm to 1200 nm and a difference between a maximum value and a minimum value among wavelengths in the third wavelength band is 120 nm or more). If there is any difference between the product of ‘928 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 7: The disclosure of ‘928 s adequately set forth in paragraph above and is incorporated herein by reference. ‘928 is silent with regard to the normalized transmission spectrum has a fourth wavelength band in which the spectral transmittance decreases with an increase in wavelength and a fifth wavelength band that includes a wavelength shorter than a minimum wavelength in the fourth wavelength band and in which the spectral transmittance increases with an increase in wavelength, a first cut-off wavelength at which the spectral transmittance is 50% in the fourth wavelength band is present in a wavelength range from 600 nm to 650 nm, a second cut-off wavelength at which the spectral transmittance is 50% in the fifth wavelength band is present in a wavelength range from 350 nm to 420 nm, and a difference obtained by subtracting the second cut-off wavelength from the first cut-off  wavelength is 200 nm to 290 nm.
However, since ‘928 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would be expected to be the same as claimed (i.e., the normalized transmission spectrum has a fourth wavelength band in which the spectral transmittance decreases with an increase in wavelength and a fifth wavelength band that includes a wavelength shorter than a minimum wavelength in the fourth wavelength band and in which the spectral transmittance increases with an increase in wavelength, a first cut-off wavelength at which the spectral transmittance is 50% in the fourth wavelength band is present in a wavelength range from 600 nm to 650 nm, a second cut-off wavelength at which the spectral transmittance is 50% in the fifth wavelength band is present in a wavelength range from 350 nm to 420 nm, and a difference obtained by subtracting the second cut-off wavelength from the first cut-off  wavelength is 200 nm to 290 nm). If there is any difference between the product of ‘928 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 8: The disclosure of ‘928 s adequately set forth in paragraph above and is incorporated herein by reference. ‘928 is silent with regard to in the normalized transmittance spectrum, a maximum wavelength at which a maximum spectral transmittance is found is present in a wavelength range from 500 nm to 550 nm and a minimum wavelength at which a minimum spectral transmittance in a wavelength range from 700 nm to 1200 nm is found is present in a wavelength range from 750 nm to 900 nm, and a difference obtained by subtracting the maximum wavelength from the minimum wavelength is from 240 nm to 360 nm.
However, since ‘928 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would be expected to be the same as claimed (i.e., in the normalized transmittance spectrum, a maximum wavelength at which a maximum spectral transmittance is found is present in a wavelength range from 500 nm to 550 nm and a minimum wavelength at which a minimum spectral transmittance in a wavelength range from 700 nm to 1200 nm is found is present in a wavelength range from 750 nm to 900 nm, and a difference obtained by subtracting the maximum wavelength from the minimum wavelength is from 240 nm to 360 nm). If there is any difference between the product of ‘928 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 9: The disclosure of ‘928 s adequately set forth in paragraph above and is incorporated herein by reference. ‘928 is silent with regard to in the normalized transmittance spectrum, a difference obtained by subtracting a minimum spectral transmittance in a wavelength range from 700 nm to 1200 nm from a maximum spectral transmittance in the normalized transmittance spectrum is 68% or more.
However, since ‘928 discloses the identical or substantially identical an optical filter comprising: a light absorbing layer that contains a light absorber formed by a phosphonic acid represented by the formula (a) as set forth and copper ion and a hydrolysis-polycondensation product of an alkoxysilane monomer and does not contain a phosphoric acid ester having a polyoxyalkyl group as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. a normalized transmittance spectrum, would be expected to be the same as claimed (i.e., in the normalized transmittance spectrum, a difference obtained by subtracting a minimum spectral transmittance in a wavelength range from 700 nm to 1200 nm from a maximum spectral transmittance in the normalized transmittance spectrum is 68% or more). If there is any difference between the product of ‘928 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/18/2022